Citation Nr: 0509676	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
histoplasmosis of the lung.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran has recently raised the issue of whether there is 
clear and unmistakable error (CUE) in a RO decision of July 
6, 1979, that reduced his evaluation for histoplasmosis to a 
noncompensable (zero percent) evaluation.  The veteran has 
also raised the issue of entitlement to service connection 
for a heart disorder as secondary to his service-connected 
histoplasmosis.  As these matters have not been procedurally 
developed for appellate review, the Board refers them back to 
the RO for appropriate action.  

In October 2004, the veteran testified at a videoconference 
hearing before the acting Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's histoplasmosis of the lung is currently not 
active. 

3.  The veteran's respiratory symptoms include shortness of 
breath and a cough, with no evidence or any fever, night 
sweats, hemoptysis, or chronic pulmonary mycosis requiring 
suppressive therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
histoplasmosis of the lung have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. 4.1-4.14, 
§ 4.97, Diagnostic Code 6834 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 30 percent 
for histoplasmosis of the lung.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of letters issued 
in December 2002 and February 2003, a rating decision issued 
in April 2003, and a Statement of the Case issued in 
September 2003.

In the rating decision, the veteran was informed of the basis 
of the RO's decision and of the type of evidence that he 
needed to submit to prevail.  In the Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for its decision, and 
provided him with additional opportunity to present evidence 
and argument.  In addition, the RO advised the veteran in its 
letters of December 2002 and February 2003 of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  The December 2002 letter was provided to the 
veteran before the RO denied his claim in April 2003.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
and the notification letters provided by the RO specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was also afforded a VA compensation examination in 
January 2003, which appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

A.  Procedural History 

In an April 1977 rating decision, the RO granted service 
connection and assigned a 100 percent evaluation for 
histoplasmosis, effective July 1976.  A May 1978 rating 
decision reduced this disability evaluation to 10 percent, 
effective August 1978.  After the veteran failed to appear to 
a scheduled VA examination, the RO reduced his evaluation to 
the noncompensable level, effective July 1979.  

In October 2002, the veteran filed a claim for a compensable 
evaluation for his service-connected histoplasmosis.  In an 
April 2003 rating decision, the RO granted a 10 percent 
evaluation, effective October 2002.  The veteran appeal that 
decision.  

In an August 2003 rating decision, the RO determined that the 
veteran was entitled to a 30 percent evaluation from August 
8, 1978 until July 1, 1979.  However, the noncompensable 
evaluation remained in effect from July 1979.  The RO then 
assigned a 30 percent evaluation from October 2002.  
Therefore, the issue currently on appeal is entitlement to an 
evaluation in excess of 30 percent for histoplasmosis.

B.  Factual Background

The facts of this case show that the veteran received VA 
outpatient treatment from 2000 to 2002 for respiratory 
problems.  The veteran was seen at the emergency room in June 
2000 for a one-week history of a dry cough and shortness of 
breath after minimal exertion.  He also reported a minimal 
loss of weight.  His past medical history was noted to be 
significant for chronic obstructive pulmonary disease (COPD), 
with no reference to histoplasmosis.  On clinical evaluation, 
there was no indication of phlegm, hemoptysis, fever, chills, 
or chest pain.   He had a regular respiratory rate, and his 
lungs had good air entry and were clear to auscultation.  The 
veteran left the evaluation before testing could be performed 
after he was requested to undergo a breath analyzer.    

The veteran was hospitalized for three days in June 2001 for 
alcohol detoxification.  A review of systems at admission was 
described as unremarkable, other than a claimed history of 
congestive heart failure and a long history of alcohol abuse.  
The veteran apparently left the facility against medical 
advice, but was noted to be able to resume his pre-
hospitalization physical activity level at that time.

The veteran present to the emergency room again in August 
2002, requesting help with his medications and denying any 
acute problems.  His history was significant for COPD.  On 
clinical evaluation, his lungs were noted to be abnormal, 
with indications of prolonged expiration with reduced air 
movements.  The VA physician continued the diagnoses already 
of record, including COPD, renewed the veteran's 
prescriptions, and referred him for a follow-up evaluation 
with his primary care physician in three to six months.  

The record also includes private medical reports from W.H., 
M.D., of Southern Illinois Healthcare Foundation Health Care 
Centers.  An initial April 2002 report noted the veteran's 
history of shortness of breath and chest pain.  In May 2002, 
the veteran was seen for follow-up evaluation for chest pain.  
A history of interstitial lung disease and tobacco use were 
noted.  His complaints included shortness of breath, although 
a clinical evaluation of the lungs was normal.  The veteran 
also indicated that he had lost two pounds.  The diagnoses 
included COPD, with a request for follow-up testing. 

The veteran was seen several weeks later in May 2002 for 
medication management for hypertension and COPD.  His medical 
history included chronic tobacco use, with productive sputum.  
The veteran also reported shortness of breath and sputum 
production.  A clinical evaluation of the lungs was normal.    

A July 2002 medical report noted that the veteran had no 
cough and no chest pain.  A clinical evaluation of the lungs 
was normal.  The diagnosis was COPD.  The veteran was seen 
again in August 2002 for medication management for COPD and 
hypertension, as well as complaints of depression.  A 
clinical evaluation of his lungs was normal.  A second August 
2002 report also revealed a normal clinical evaluation of the 
lungs, but continued a diagnosis of COPD. 

The veteran was seen in September 2002 for complaints 
involving shortness of breath, chest pain, dizziness, and 
nausea.  The veteran was noted to have a history of recurrent 
chest pain.  His current symptoms included coughing and 
wheezing.  A clinical evaluation revealed congestion in his 
lungs.  The diagnostic assessments included a right upper 
lung mass (with notation of a long tobacco history and order 
for additional testing) and COPD.  

A November 2002 chest X-ray report noted a right apical mass.  
The radiologist noted findings consistent with COPD, with no 
focal infiltrate.  The diagnostic impression was COPD with a 
right apical mass.  More extensive follow-up testing was 
recommended.  

The veteran was afforded VA respiratory and heart 
examinations in January 2003.  At that time, the veteran 
reported a 15-year history of congestive heart failure 
secondary to his lung condition.  He explained that he would 
become very short of breath with any activity, and that he 
had constant fatigue.  He denied a history of fever or night 
sweats, recent weight changes, hemoptysis, and any type of 
malignant disease.  He stated that he did not smoke, although 
his medical history included smoking a pack of cigarettes a 
day.  He stated that Metoprolol was the only medication he 
was on, which was for treatment of congestive heart failure.  
However, he also reported that he had used Albuterol until 
the medication ran out, indicating that he did not have the 
money to buy more medication.  

On clinical evaluation, there was no evidence of pulmonary or 
renovascular hypertension, cor pulmonale, congestive heart 
failure, lymphadenopathy, residuals of pulmonary embolus, or 
respiratory failure.  His Lungs were clear to auscultation 
and moved symmetrically.  Pectus excavatum of the chest was 
not present.  The respiratory examination report listed a 
diagnosis of history of histoplasmosis, while the 
cardiovascular examination report listed diagnoses pertaining 
to cardiovascular problems.  

Pulmonary function testing in January 2003 in connection with 
his VA examinations revealed "essentially normal" findings.  
Chest X-rays revealed hyperinflation of the lungs, with 
recorded impressions of COPD and minimal bilateral apical 
pleural thickening.

Medical records from the Fayette County Hospital also show 
continued treatment for respiratory problems throughout 2002 
and 2003.  A December 2002 computed tomography (CT) scan of 
the veteran's chest revealed a fairly discretely defined, 
slightly lobulared mass in the posterior right apex, 
measuring approximately 11/2  centimeters in diameter.  A mild 
amount of adjacent pleural scarring was observed, with no 
evidence of calcification.  With inclusion of the area of 
scarring and/or pleural thickening, the nodule measured 
approximately two centimeters in diameter.  Small bullae from 
COPD were also observed in both apices.  The remaining lung 
area was clear of pulmonary nodules or infiltrates.  The 
mediastinum was unremarkable, with no evidence of definite 
adenopathy.  The diagnostic impression was an approximately 
two-centimeter nodule in the right apex, posteriorly, with 
pleural attachment.  A CT-guided biopsy was recommended, and 
it was noted that he was at high risk for pneumothorax during 
the procedure because of his COPD.  

At a July 2003 private pulmonary evaluation, the veteran 
reported for follow-up evaluation of the lung nodule.  The 
veteran reported symptoms of chest pain as well as coughing 
with sputum.  He denied weight changes.  His medical history 
was noted to be positive for COPD and tobacco use (one pack 
per day for 40 years) and histoplasmosis (status post 
treatment 20 years ago).  The veteran stated that Ibuprofen 
was the only medication he was on.  A clinical evaluation 
revealed that the lungs were clear.  The pertinent diagnoses 
included a right upper lung apical nodule, rule out neoplasm 
or scar from prior histoplasmosis, tobacco abuse/rule out 
COPD, and a history of histoplasmosis.  The physician ordered 
a new CT scan of the chest.          

A CT scan performed in July 2003 revealed that the right 
upper posterolateral nodule measured approximately four and 
four-tenths of a centimeter by three and four-tenths of a 
centimeter.  There was a small amount of paratracheal 
retrocaval lymphadenopathy, but no evidence of any other 
significant mediastinal or hilar adenopathy.  A bronchoscopy 
was performed in July 2003 to obtain samples of the right 
upper lung nodule.  Two pathology reports showed no evidence 
of any malignancy.  

When seen in August 2003, the veteran reported excruciating 
chest pain on his right side, shortness of breath, and 
fatigue.  He reported taking huge amounts of Ibuprofen, but 
no other medication.  His lungs were clear on clinical 
evaluation.  The diagnoses included an enlarging right upper 
lung mass, most likely neoplastic (despite the prior negative 
lab findings); and COPD possibly related to severe chest 
pain, as well as chest pain with possible pleural or chest 
wall involvement.  The physician recommended a bone scan and 
thoracic surgery evaluation, and prescribed two medications 
for treatment of COPD.  

At his October 2004 hearing, the veteran testified that he 
believed a higher evaluation was warranted for his 
histoplasmosis, because his right lung was surgically removed 
in 2003.  However, he conceded that his lung had been removed 
because of lung cancer rather than histoplasmosis.  The 
veteran again explained that he would become easily short of 
breath and fatigued upon exertion.  He reported that he could 
no longer work as a dentist, and that he had last worked in 
2002.  The veteran further stated that he lost the use of his 
right hand after the removal of his right lung.  

D.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's histoplasmosis is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6834.  Under this formula, a 30 percent disability 
evaluation is assigned for histoplasmosis when there is 
chronic pulmonary mycosis with minimal symptoms, such as 
occasional minor hemoptysis or productive cough.  A 50 
percent rating is available when there is chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms, such as occasional minor hemoptysis or 
productive cough.  A maximum 100 percent evaluation is 
applicable to cases of chronic pulmonary mycosis with 
persistent fever, weight loss, night sweats, or massive 
hemoptysis.  Id. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
histoplasmosis.  The evidence shows treatment for nonservice-
connected respiratory disorders, namely COPD and lung cancer, 
but makes no reference to active histoplasmosis.  Instead, 
the diagnoses of record only denote a history of 
histoplasmosis.  See Francisco, 7 Vet. App. at 58 (holding 
that the present level of disability is of primary concern 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue).  At his hearing, the veteran testified that his 
respiratory symptoms had significantly increased since the 
removal of his right lung following a diagnosis of lung 
cancer.  Unfortunately, however, service connection for lung 
cancer is not an issue on appeal.  

In any event, even assuming for discussion purposes that all 
of the veteran's respiratory symptoms are attributable to 
histoplasmosis, an evaluation in excess of 30 percent is 
still not warranted  The evidence shows that the veteran has 
a productive cough, which is one of the criteria for a 50 
percent evaluation under DC 6834.  However, there is still no 
evidence of any chronic pulmonary mycosis requiring 
suppressive therapy, as required for a 50 percent evaluation.  
In this regard, recent treatment reports show the veteran 
either taking no medication at all or using only an over-the-
counter pain reliever.  Earlier reports show the use of 
Albuterol, which was noted to be specifically earmarked for 
the treatment of his ongoing COPD.  Thus, a 50 percent 
evaluation is not warranted under DC 6834.

The Board also finds that the veteran's histoplasmosis does 
not meet the criteria for a 100 percent evaluation under DC 
6834.  As noted, a 100 percent evaluation requires 
symptomatology such as persistent fever, weight loss, night 
sweats, or massive hemoptysis.  In this case, only a two 
pound weight loss was noted, with no evidence of any fever, 
night sweats, or hemoptysis.  

The Board has also contemplated an extraschedular evaluation.  
However, no evidence shows that the veteran's histoplasmosis 
has: (1) caused marked interference with employment beyond 
the interference contemplated in his currently assigned 30 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004) is not warranted.  See also 38 C.F.R. 
§ 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for histoplasmosis of the 
lung.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

An evaluation in excess of 30 percent for histoplasmosis of 
the lung is denied.




	                     
______________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


